             Case 2:14-cr-00197-RAJ Document 450 Filed 06/09/21 Page 1 of 1




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                            NO. CR14-197 RAJ
10                             Plaintiff
11                       v.                                ORDER GRANTING UNITED STATES’
                                                           MOTION TO EXTEND TIME TO FILE
12    HECTOR HERNANDEZ-MORENO,
                                                           RESPONSE
13                            Defendant.
14
15         The Court, having reviewed the Motion of the United States to extend by fourteen
16 days the time to file a response to the defendant’s pro se motion for a reduction in sentence,
17 and finding good cause, hereby states that IT IS HEREBY ORDERED that the Motion
18 (Dkt. 448) is GRANTED. The United States may file its Response to Defendant’s Motion
19 for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) on or before June 25,
20 2021. Defendant may file his reply on or before July 2, 2021, and the motion is re-noted
21 for July 2, 2021.
22         DATED this 9th day of June, 2021.
23
24                                                           A
25                                                           The Honorable Richard A. Jones
26                                                           United States District Judge
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                                SEATTLE, WASHINGTON 98101
     United States v. Hernandez-Moreno, CR14-197 RAJ - 1                              (206) 553-7970
